Citation Nr: 1339810	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-30 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California



THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected depression for the period from March 27, 2008, to November 3, 2008.

2.  Entitlement to an initial rating in excess of 30 percent for the service-connected depression for the period from November 4, 2008, to October 3, 2012.

3.  Entitlement to an initial compensable rating for the service-connected cervicogenic headaches.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty March 2006 to March 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the RO in Denver, Colorado.

In that decision, the RO, in pertinent part, granted service connection for depression and cervicogenic headaches and assigned separate noncompensable evaluations for each disorder effective on March 27, 2008.  

During the pendency of the appeal, the RO, in a rating decision in June 2009, increased the Veteran's disability evaluation for the service-connected depression to 10 percent effective on November 4, 2008.  

In an April 2010 rating decision, the RO subsequently increased that evaluation to 30 percent effective on November 4, 2008.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In an October 2012 rating decision, the RO later assigned the maximum benefit allowed by law, a schedular rating of 100 percent for the service-connected depression effective on October 4, 2012.  Thus, the matter of a higher initial rating for depression from October 4, 2004, forward, is no longer before the Board.

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal.

In his August 2009 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In September 2009, the Veteran waived his right to a hearing and indicated that he wanted a videoconference hearing at with the Board. A letter informed the Veteran that his requested videoconference hearing was scheduled for April 9, 2013.  The Veteran did not report for the hearing or request that the hearing be rescheduled or otherwise identify a good cause for not appearing. As such, his hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d).

During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Oakland, California.  The RO in Oakland, California, has certified the appeal to the Board.

In May 2013, the Board remanded by the case for additional development and adjudication. 


FINDINGS OF FACT

1.  For the period beginning on March 27, 2008, the service-connected depression is shown to have productive of a disability picture that more closely resembled that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss;   
occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships was not demonstrated.

2.  For the period beginning on September 10, 2008, the service-connected disability picture is shown to have been productive of a disability picture that more closely resembled that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss; total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name;  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name was not demonstrated.

3.  Beginning on October 4, 2011, the service-connected psychiatric disability picture is first shown to have more closely resembled that of total social and occupational impairment.

4.  For the entire period of the appeal, the service-connected migraine headaches is not shown to have been productive of prostrating attacks of headaches once every two months or more frequently, when his headaches are considered apart from separately rated symptoms of nausea, cervical spine pain and limitation of motion, and depression, to include pain medication and substance abuse symptoms. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 30 percent, but no more for the service-connected depression were met beginning on March 27, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130 including Diagnostic Code 9434 (2012).

2.  The criteria for the assignment of an initial rating of 70 percent, but no more for the service-connected depression were met, beginning on September 10, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130 including Diagnostic Code 9434 (2012).

3.  The criteria for the assignment of an initial rating of 100 percent for the service-connected depression are met beginning on October 4, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130 including Diagnostic Code 9434 (2012).  

4.  The criteria for the assignment of a compensable rating for the service-connected headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.14, 4.124a including Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A July 2008 VCAA notice letter explained the evidence necessary to substantiate the claims for service connection for depression and headaches.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In addition, the July 2008 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating was determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With the grant of service connection for these disabilities in April 2009, the Veteran's claims were not only substantiated, they were proven, so that the purpose of VCAA notice, originally provided to the Veteran in July 2008, had been fulfilled.  Thus no further VCAA notice was required with respect to the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).  

Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, reports of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate. 

There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examinations are deemed to be adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

With respect to the service-connected headaches, in its May 2013 remand, the Board noted that, in his May 2009 Notice of Disagreement, the Veteran described a worsening of headaches as compared to what was described at his October 2008 VA examination.  

As a result, the Board requested that, on remand, a new VA examination be provided as to ascertain the severity of the service-connected cervicogenic headaches.  However, the Veteran did not attend a VA examination in June 2013 that had been scheduled or provide any reason for his failure to attend.  Documentation in the claims file indicates that the notice of examination was sent to him at his current address of record.  

The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993);Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's failure to attend the scheduled examination without a showing of good cause constituted a failure to cooperate in the development and adjudication of his claim, and is a factor in the Board's decision to adjudicate the claim based on the evidence of record without further development.

With respect to the service-connected depression, the Veteran was afforded VA psychiatric examinations in September 2008 and October 2012.  These examinations, when viewed in conjunction with VA mental health records of treatment also obtained in this matter, sufficiently address all relevant rating criteria and contain adequate explanations for all medical opinions provided.  They are based on an accurate history and sufficient mental health examination, and are well reasoned.  

Accordingly, the examination reports are sufficient for adjudication of the claim for a higher initial rating for depression and are of a high probative weight and value.

With respect to the treatment records obtained, in its May 2012 remand, the Board requested that the Veteran identify any additional records of treatment regarding his service-connected headaches, but he did not identify any additional records.  

With respect to the service-connected depression, he is rated as 100 percent disabled from October 2012.  Thus, no additional records of treatment need be sought for the period since October 2012, as the highest schedular rating has been attained.  

Additionally, on remand, the Board requested that the RO obtain the Veteran's relevant SSA disability records, which were received in August 2013 and associated with the claims file.   

Thus, these actions were conducted in substantial compliance with the May 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Essentially, all identified and available evidence that could substantiate each claim has been obtained.  To the extent potentially favorable evidence has not been obtained, this is due to the Veteran's not responding to VA requests to attend a new VA examination or to identify additional relevant records of medical treatment.  Otherwise, there is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Ratings of Disabilities-General Laws and Regulations

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an initial rating claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Factual Background

In connection with VA treatment, on August 16, 2008, the Veteran attended an appointment to establish care in the VA health care system.  He was noted to have a history of chronic back pain, migraines and nausea.  He also complained of muscle spasms, pinched nerves, and depression.  He indicated that all of these were diagnosed before leaving the service.  He also reported having sleep deprivation.  He described current treatment for pain management through transitional insurance.  He wanted a surgical fusion of the lower back at L4-L5.  

The Veteran reported smoking five cigarettes a day, drinking once a month, and using marijuana to control nausea and migraines.  His active outpatient medications were those of a Fentanyl patch 25 mcg two patches every two days, Zofran 8 mg in the morning, but a pain specialist prescribed four a day, Promethazine.  

On review of his systems, the Veteran was noted to have lost eight pounds in six months; to have migraines; to have trouble sleeping due to back pain, to have nausea from pinched nerves and to have constipation from pain medications.  Neurologically, he had no memory loss or weakness.  He had paresthesias in the legs, feeling only pressure, and could not sense heat in the legs.  He related having a depressed mood due to his back.  On examination the normal findings were reported.  The assessment was that of chronic back pain.  A depression screen and an alcohol use screen were negative.

At a VA examination on September 4, 2008, the examiner noted that the Veteran had been discharged from service in March 2008.  It was noted that the Veteran had moved with his wife to Colorado because he had extended family in Colorado and his wife wanted to live there.  He wife was indicated to be working full time.  He was noted to be looking into educational benefits towards a longer-term goal of working in the medical field.  

On mental status examination, there was no impairment in his thought process or communication.  There was no evidence of delusions or hallucinations.  There was no inappropriate behavior reported or noted in the session.  He denied having suicidal or homicidal thoughts, ideation, plans or intent.  He had the ability to maintain minimal personal hygiene and accomplish other basic activities of daily living.  He was oriented to person, place and time.  There was no evidence of memory loss or impairment, and it was indicated that he might have some difficulty because of pain medication, but it was not sufficient in order to be very disruptive on mental status examination or interaction with the examiner.  No obsessive or ritualistic behaviors were noted.  The rate and flow of speech was within normal limits and logical.  There was no evidence of panic attacks.  He had some mild depressive symptoms secondary to chronic pain and did not appear to have made good psychological adjustment to the possibility of chronic pain in the future yet, although he had never sought treatment.  There was no evidence of impairment of his impulse control.  His sleep was impaired because of pain.  

The September 2008 VA examiner's diagnosis was that of depression, not otherwise specified, mild, more likely than not secondary to chronic pain first incurred while on military active duty.  Stressors included chronic pain and recent return to civilian life while making adjustment to now living in a new state and planning new educational directions.  

Global assessment of functioning was evaluated as 70.  The Veteran was noted to have some mild symptoms of depression that did not interfere with his daily activities, his interpersonal relationships or his plans to return to schooling, but did cause him some dysphoric mood because of continuous pain.  

On September 4, 2008, VA examiner elaborated that there had not been a worsening of the Veteran's condition since discharge from service.  He noted that there had been no remissions in the chronic pain and reported some mild symptoms of depression that were intermittent since the onset of chronic pain.  He found the Veteran did not have a problem with drug or alcohol abuse.  There was no inappropriate behavior noted.  He was not in treatment or on psychotropic medications.  

The examiner found that the Veteran's social functioning was not impaired, although most of his time was spent interacting with his wife when she was not at work because they did not know a lot of people in the Colorado area yet.  He did not report missing any work when on active duty because of his psychological issues, although he did miss work because of chronic pain.  He had not looked for work yet and was planning his next post-military active duty experience to be an educational one beginning in the near future.  No other diagnoses were found, and the Veteran was deemed competent to handle VA funds.  The examiner stated that a mental condition had been formally diagnosed, but symptoms were not severe enough to interfere with occupational functioning or to require continuous medication.  

At VA primary care outpatient treatment on September 10, 2008, it was noted that the Veteran had an intake appointment on August 16, 2008, but much detail regarding that appointment was missing.  The Veteran noted that his transitional insurance covering his pain treatment would run out in September.  He was scheduled for surgery by a private neurosurgeon before that time.  He indicated that, during physical therapy in service, he had developed headaches that he was told were related to his neck.  He stated that the headaches were accompanied by nausea every day, regardless of the headache.  He stated that he had thought about being better off dead, but had no plan and knew he would never kill himself.  He contracted for safety and denied any plan, suicidal ideology or any plan to complete it.  He was found to have neck pain and back pain, migraine headaches, daily nausea, and depression for which he clearly contracted for safety.

At VA treatment on September 25, 2008, the Veteran was assessed as having chronic back pain, migraines, nausea and depression.  The treating clinician indicated that he was to try morphine sulfate in place of Fentanyl.  He was provided extensive teaching regarding his medications.  It was indicated that he might need to change back to Fentanyl if he was unable to keep the morphine down.  For the depression, it was indicated that he had no suicidal ideation and was there to address pain and nausea; thus, consultation was deferred and he was referred to a primary care physician.  

On October 25, 2008, the Veteran was seen in a VA emergency room for unexplained abdominal pain and nausea.  He was provided hydration. Toxicology was positive for opioids and canabinoids.  The problem list generated included chronic back pain, migraines, nausea, depression and opiate abuse.  

At VA treatment in November 2008, the Veteran indicated he was crying all the time, had no interest in things, was bored and anxious, and could not sit still.  He said his depression was getting worse and thought he needed an antidepressant.  He told the treating clinician that he spent his time watching television or playing video games, but told him that he could not even do that for very long.  He complained of chronic and severe pain issues.  He had been scheduled for an intake appointment in December 2008, but did not feel that he could wait until then to start medication.  He was using trazodone for sleep, and this caused him nightmares.  He had been using marijuana a few times a day for nausea.  

The Veteran had been followed at a community pain management clinic and transferred his care to VA in August 2008.  He was currently taking morphine and oxycodone for pain.  He indicated that, while opiate abuse had been identified as a problem, he had a plan to wean off of pain medication.  He denied previous mental health issues.  He endorsed thoughts of death, but denied active suicidal ideation, and had no history of past attempts.  He was noted to have access to a readily accessible and loaded hand gun in a closet at home.  He agreed to take the hand gun to an uncle for safe keeping on the day of treatment.  He was noted to have migraines and depression.  

Other problems reported included those of degenerative disc disease, arthritis, muscle spasms, protruding disc problems and pinched nerves which cause chronic back and neck pain, nausea, migraines and depression.

An October 30, 2008, residual functional capacity questionnaire, completed by a treating clinician noted that the indicated diagnoses were those of nausea, depression, degenerative facets, degenerative disc disease, and cervicogenic headaches.  The symptoms were said to include fatigue, lack of sleep, constipation, and depression.  Effects of medications were said to include dizziness, drowsiness, nausea, constipation, and agitation. 

The November 2008 treatment provider assessed the Veteran as having been separated from the military in March 2008 for medical issues and to be struggling with severe and chronic pain and nausea.  The clinician opined that the Veteran's medical issues significantly impacted his ability to function and his quality of life.  He complained of increasing depression, low motivation, anhedonia, and poor appetite with weight loss.  He was noted to have had multiple emergency room visits and urgent care contacts since August, tearfully requesting antidepressant medication to improve his depressed mood and decrease anxiety.  The treating clinician commented that, while he denied having suicidal ideation, it was concerning that he kept a loaded gun in his apartment.  He agreed to remove the gun from the home on the day of treatment and give it to his uncle.  The plan was to start new medications for depression, with the dose to be increased if tolerated. 

The diagnosis acknowledged by a VA psychiatrist electronic signature was that of depressive disorder not otherwise specified, rule out due to medical condition, rule out major depressive disorder. 

At a VA examination in February 2009, the Veteran was diagnosed as having chronic nausea associated with chronic headaches and back pain.  The examiner opined that the Veteran had developed both nausea and vomiting related to the use of narcotics (fentanyl and morphine).  The vomiting was noted to have stopped, allowing the Veteran to regain 22 pounds of weight over the last three months.  He had recently been weaned from both the fentanyl and the morphine; however, the examiner noted that he did continue with Vicodin five times a day.  The examiner noted that the Veteran had experienced significant narcotic withdrawal when weaned off of both the fentanyl and the morphine.  The examiner found that these episodes of withdrawal were associated with exacerbation of the nausea and vomiting.  

At an October 2012 VA psychiatric examination, the Veteran was diagnosed as having major depression.  He was additionally diagnosed as having alcohol and THC dependence.  He reported binge drinking for sleep and pain, beginning about one year earlier.  He also reported daily use of THC for appetite and pain.  He had a prescription for THC.  The Veteran indicated that, without the THC, he just stayed in bed all day.  The Veteran's psychosocial problems were said to include chronic pain, unemployment and social isolation.  Global assessment of functioning was evaluated as 43.  The Veteran presented as overwhelmed by chronic pain issues.  He indicated being unable to work because of constant pain and asked "who would hire [him] with [his] needing to smoke grass all day."  The examiner opined that the Veteran experienced total occupational and social impairment.  

The Veteran's symptoms were indicated to include depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, direction or recent events, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

In October 2012, the VA examiner found the Veteran to be capable of managing his financial affairs.  The examiner opined that it was more likely than not that the Veteran was currently totally disabled and unemployable due to his chronic pain and secondary depression.  It was noted that he had become socially isolated and would likely benefit from referral for treatment and evaluation.  


Rating of Headaches

The service-connected headaches is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the rating code for migraine headaches.  This is the rating code that is most similar in anatomical location and symptoms to the Veteran's service-connected headaches.  

Under this rating code, headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated as 50 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average once months over last several months are rated as 30 percent disabling.  Headaches with characteristic prostrating attacks averaging one in 2 months over last several months are rated as 10 percent disabling.  Headaches with less frequent attacks are rated as noncompensably (0 percent) disabling.

As an initial matter, the Board notes that symptoms etiologically associated with the Veteran's cervicogenic headaches, but not constituting headaches themselves, are rated under separated rating codes.  The Veteran's cervical spine degenerative joint disease is rated as 20 percent disabling effective on March 27, 2008; his depression that is secondary to chronic pain, will be separately rated as 30 to 100 percent disabling over the relevant rating period; and he is in receipt of an additional separate rating of 10 percent, for symptoms analogous to a hiatal hernia, for chronic nausea and vomiting secondary to prescribed narcotic treatment of service-connected spine and headache conditions (claimed as gastroesophageal reflux disease/acid reflux associated with thoracolumbar spine degenerative disc disease).   

For the Board to consider the Veteran' symptoms of cervical spine pain or limitation of range of motion, depression, or chronic nausea and vomiting in connection with his rating for cervicogenic headaches would constitute impermissible pyramiding of ratings.  

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service connected, others, not.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. 

Thus, the Board must address the Veteran's symptoms of headache pain only in considering the appropriate rating.  In the extensive treatment and examination records associated with the claims file, there is no indication that the Veteran has experienced prostrating attacks due to headache pain itself.  Rather, the nausea, cervical disc disease symptoms, medications for chronic pain, and psychiatric disability, while etiologically related to his headaches, do not constitute headache symptoms themselves.  The substance use problems are considered in the evaluation of the associated psychiatric symptoms and service-connected cervical spine and thoracolumbar spine symptoms.  

In the extensive descriptions of the Veteran's symptoms and associated histories, there is no description of headaches themselves as resulting in prostrating attacks. As the preponderance of the evidence shows that the Veteran's headaches, considered apart from separately rated symptoms, result in prostrating attacks less than once every two months, for the full pendency of the rating period for consideration, no more than a noncompensble (0 percent) rating is warranted, and higher staged ratings during the appeal period are not warranted.  See 38 C.F.R. 4.124a, Diagnostic Code 8100.

   
Rating for Depression

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported in recent years.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities.  GAF scores from 81 to 90 represent absent or minimal symptoms.  GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning.  

GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9434, a noncompensable rating is warranted for depression where a mental condition is formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating for major depressive disorder is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication.  

A 30 percent rating will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  

A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2012).

On appeal, the service-connected psychiatric disability was initially rated as noncompensably disabling for the period from March 27, 2008, to September 9, 2008.

However, the Board finds that, for the period from March 27, 2008, to September 9, 2008, a higher rating of 30 percent rating is for application.  An August 2008 depression screen at VA treatment was negative.  

On September 4, 2008, a VA examiner concluded that that a mental condition had been formally diagnosed, but symptoms were not severe enough to interfere with occupational functioning or to require continuous medication.  This would generally satisfy only the criteria for a noncompensable rating.  

A GAF of 70 was assigned, and sleep impairment, problems adjusting to chronic pain, mild depressive symptoms, and problems associated with adjusting to post-service life were noted, so that, in extending the benefit of the doubt to the Veteran, a higher rating of 30 percent for initial part is warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

The next higher rating of 50 percent is not warranted for the period from March 27, 2008, to September 9, 2008.  As noted, a depression screen in August 2008 was negative.  

At a September 4, 2008, VA examination, on mental status examination, there was no impairment in his thought process or communication.  There was no evidence of delusions or hallucinations.  There was no inappropriate behavior reported or noted in the session.  He denied suicidal or homicidal thoughts, ideations, plans, or intent.  He had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place and time.  There was no evidence of memory loss or impairment, and it was indicated that he might have some difficulty because of pain medication, but it was not sufficient in order to be very disruptive on mental status examination or interaction with the examiner.  No obsessive or ritualistic behaviors were noted.  The rate and flow of speech was within normal limits and logical.  There was no evidence of panic attacks.  He had some mild depressive symptoms secondary to chronic pain, and did not appear to have made good psychological adjustment to the possibility of chronic pain in the future yet, although he had never sought treatment.  There was no evidence of impairment in his impulse control.  His sleep was impaired because of pain.  

Thus, for this limited time period, the preponderance of the evidence shows that the Veteran did not have symptoms that resulting in occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9434.

For the period from September 10, 2008, to October 3, 2011, the Veteran is currently rated as noncompensably disabled from September 10, 2008, and 30 percent disabled from November 4, 2008, to October 3, 2011.  For the following reasons, the Board finds that the service-connected disability picture more nearly approximated the criteria warranting a 70 percent rating for this period.

Beginning on September 10, 2008, the VA treatment records showed that depression, suicidal ideation, and significant problems with substance abuse for the purpose of dealing with pain and associated psychiatric symptoms had become prevalent characteristics of the service-connected psychiatric disability.  

At treatment in November 2008, the Veteran complained of increasing depression, low motivation, anhedonia, and poor appetite with weight loss.  He was noted to have had emergency room visits and urgent care contacts, tearfully requesting antidepressant medication to improve his depressed mood and decrease anxiety. 

Thus, for the period beginning on September 10, 2008, a rating of 70 percent is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The preponderance of the evidence establishes that a rating of 100 percent is not warranted for the period from September 10, 2008, to October 3, 2011, because there was no showing of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

Although the Veteran was noted to have thoughts of suicide and to possess a gun, he successfully contracted with a treatment provider for safety and agreed to remove the gun from his home and give it to his uncle.  The concerns were raised by his symptoms and circumstances, the evidence does not show for this period that he presented a persistent danger of hurting himself.

For the period beginning on October 4, 2011, the Veteran was rated as 30 percent disabled.  (As noted, he is rated as 100 percent disabled for depression from October 4, 2012, forward, so that the Board need not consider the rating period past October 3, 2012.)  

The Board notes that, at the VA examination on October 4, 2011, he was found to warrant a rating of 100 percent, the history taken indicated that the increasing symptoms had begun approximately one year prior to the examination.  He was diagnosed as having alcohol and THC dependence.  The Veteran reported binge drinking for sleep and due to pain, beginning about one year prior.  He also reported daily use of THC for appetite and pain.  He had a prescription for THC.  

The Veteran indicated that, without the THC, he just stayed in bed all day.  The psychosocial problems were said to include chronic pain, unemployment, and social isolation.  Global assessment of functioning was evaluated as 43.  

The Veteran presented as overwhelmed by chronic pain issues.  He indicated he was unable to work because of constant pain, "and who would hire me with my needing to smoke grass all day."  

The examiner opined that the Veteran experienced total occupational and social impairment.  Thus, by extending the benefit of the doubt to the Veteran, the Board finds that a rating of 100 percent beginning one year prior to the October 4, 2012 examination, is warranted and thus should be effective from October 4, 2011.

 
Extraschedular Consideration

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected headaches and depression.  The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Wit respect to the Veteran's headaches, the Board has considered manifestations of headache pain, as opposed to separately rated but etiologically related substance abuse, depression, nausea, vomiting, and cervical spine pain and limitation of motion. 

As contemplated by the rating schedule, a noncompensable rating was assigned because the preponderance of the evidence showed that the Veteran did not experience prostrating attacks of headaches, specifically due to symptoms of headaches, once every two months or more frequently.  Accordingly, referral for extraschedular consideration for rating of service-connected headaches is not warranted.

With respect to psychiatric disability, the Board has considered the progressively worsening symptoms of depression, including, initially, sleep impairment, problems adjusting to chronic pain, mild depressive symptoms, and problems associated with adjusting to post-service life in assigning an initial 30 percent rating; in assigning a 70 percent rating based on his having suicidal ideation; and ultimately assigning a 100 percent rating based on total social and occupational impairment.  This is as contemplated by the rating schedule.  

Consequently, referral of this matter is not warranted.


ORDER

An increased, initial rating of 30 percent, but no higher, for the service-connected depression is granted beginning on March 27, 2008, subject to the regulations controlling disbursement of VA monetary benefits.  

An increased, initial rating of 70 percent, but no higher, for the service-connected depression is granted beginning on September 10, 2008, subject to the regulations controlling disbursement of VA monetary benefits.

An increased, initial rating of 100 percent for the service-connected depression is granted beginning on October 4, 2011, subject to the regulations controlling disbursement of VA monetary benefits.  

An increased, compensable rating for the service-connected headaches is denied. 


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


